Title: To Thomas Jefferson from Albert Gallatin, 4 February 1804
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  Dear Sir 
                  4th Feby. 1804
               
               I enclose a letter from Mr Simons respecting the new slave importation law. Is it proper that he should collect the duty of 12½ p% on merchandize? or ought he to be instructed not to do it?
               As Mr H. declines going with the Stock, the question recurs, in what manner shall it be sent? There are two ways. Either a navy officer may be sent with it instead of Mr H.; or the Stock may be sent to New York by one of the clerks to be delivd. to the collector, and to be sent, as dispatches, by two different vessels bound to France, one third in each vessel.
                The bundle to be directed to the American Consul’s care at the port of delivery with instructions to forward it by first safe opportunity to the Minister of the U. States at Paris. I would have waited on you; but the sinking fund report has absorbed so much of my time as to have rendered my presence necessary at the office the whole morning. It is important, however, that no further delay should take place in the transmission of the stock, and immediate measures will be taken to effect it in whichever mode you will think most eligible
               Respectfully Your most obt. Servt.
               
                  Albert Gallatin 
               
            